           JS-6




XXXXXXXX
January 25, 2019
1    Shahin Motallebi, Esq. SBN 210870
     Law Offices of Shahin Motallebi
2
     1575 Westwood Blvd., Suite 201
3    Los Angeles, CA 90024
     (310) 268-1685 Fax: (310) 683-0255
4    info@lawoffice2.com
5
     Attorney for Plaintiff Gary Charles Schonne
6

7
                                    UNITED STATES DISTRICT COURT
8

9                                 CENTRAL DISTRICT OF CALIFORNIA

10   GARY CHARLES SCHONNE, AN                          Case No.: 8:17-cv-1013-JVS (JDE)
     INDIVIDUAL
11
                    Plaintiff,
12                                                     [PROPOSED] ORDER OF DISMISSAL
     vs.
13

14   MASTEC NETWORK SOLUTIONS, INC., A
     FLORIDA CORPORATION, AND DOES 1
15   THROUGH 10, INCLUSIVE
16                  Defendants.
17          [Type body of pleading here.]
18
                                            ORDER OF DISMISSAL
19
            Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure 41(a)
20

21   (l )(A)(ii), IT IS ORDERED THAT THIS ACTION BE, AND HEREBY IS, DISMISSED
22   WITH PREJUDICE as to all claims, causes of action, and parties, with each party bearing
23
     that party's own attorney's fees and costs. The Clerk is directed to close the file.
24

25

26   Dated:______________                                 ________________________________
                                                          HON. JAMES V. SELNA
27                                                        UNITED STATES DISTRICT COURT
28


     JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE; ORDER- 1
